DETAILED ACTION
This final office action is responsive to application 16/190,950 with applicant’s amendment as filed on 07/01/2022 in which claims 1, 6-7, 14, 16 and 20 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 14 and 20 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks 07/01/2022 are acknowledged and fully considered in light of the amendments and supporting sections of the specification as noted.
The objection to specification is withdrawn as necessitated by applicant’s amendments to the specification which incorporates concurrently filed application 16/190,938.
The rejection over Double Patenting is withdrawn as necessitated by applicant’s filing of a Terminal Disclosure over co-pending application 16/190,938.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is hereby withdrawn in light of remarks. Particularly, at remarks [P.12 of 21] applicant notes the use of equation’s operand ‘ * ’ as a product. While the product is not specified e.g. inner product v. outer product, the issue is considered that of breadth rather indefinite functionality. Addressing the nature of ‘ * ‘ as a product was the principal concern of 112(b) and is fairly addressed. Further issue concerning range of values is addressed by amendment and the issue concerning use of ‘ y ’ is clarified to be any log function such as log base ten or natural log. On the additional issue of antecedent basis, remarks are persuasive. In reconsideration of claims in present status and in light of remarks, the rejection under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks dated 07/01/2022 regarding the prior art have been fully considered and which emphasize the claims as presently amended. Updated search is given to identify limitations that bring new subject matter to bear. Art discovery identifies new reference Manotumruksa to convey functionality of interaction involving entities more closely aligned to merchant interaction as well as to more clearly demonstrate temporal modeling which evolves over time. In addition, applicant notes claims in the dependent of 6-7 substantially re-written whereupon user interface is emphasized and in this regard new art is identified as Agarwal. However, the original subject matter of claims 6-7 is brought into the independent form and remarks in this regard are not clear. Specifically, the matrix and vector sizes are traversed but without reference to the teachings of the cited art. These arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For clarity of record, examiner notes the size of matrix as being expressly recited by reference HeOP comprising 8x8 interaction matrix at Fig 2. The vectors (p and q) are introduced by He primary reference and discloses an embedding size of 8 Table 6. Further, HeOP teaches flattening which supports the embedding size as 8x1, emphasis x1. Accordingly, the sizes of matrix and vector are at least suggested by the prior art. Moreover, no indication is given as to the significance of said sizes or the manner in which the skilled artisan would expect to arrive at such data representation to guide the broadest reasonable interpretation. Therefore, the alleged novelty is not fully convincing of distinguishing from the art. A detailed, updated rejection is provided below.
Applicant’s remarks dated 07/01/2022 regarding subject matter eligibility have been fully considered and does not overcome rejection under 35 U.S.C. 101 as being directed to an abstract idea without significantly more in light of present guidance. The rejection is maintained with following response to remarks.
Applicant notes amendments and traverses that claims are A) not directed to a judicial exception and B) contains a practical application. The examiner respectfully disagrees with the rebuttal. Amendments include specifying the dimensionality or size of the matrix and vector variables as well as inclusion of an “AI model” and interaction between a customer and merchant. 
Regarding A) the claims explicitly recite an equation. Equations are mathematical concepts being one of the specifically enumerated groupings of abstract idea/judicial exception. It is unclear how equations are not math as this line of argument would seem to be a clear error. While the amendment further describes the equation comprising dimensionality/size of matrix-vector variables, this only further embellishes the mathematical concept. Calculating data of a particular size does not teach away from calculation itself. Characterization of the math as a transformation and optimization yielding improvement is simply not persuasive based on factual inquiry. Instant specification [0046] indicates prediction performance being 2-5% of target. This is, at best, merely on par with what is already known – see evidence Agarwal et al., “Personalizing Similar Product Recommendations in Fashion E-commerce” at [P.5] Fig 5 MAP@15 which demonstrates equivalent “improvement”. Further, applicant’s statement that AI models which update with vectors and matrix are not well-understood is not reasonably convincing. Any common textbook in machine learning will reveal such elements, taking for example Goodfellow et al., “Deep Learning” which is replete is LSTM/GRU/RNN temporal modeling. Even referring to this as an AI model suggests lack of familiarity with the art.
Regarding B) the practical application is non-specific or trivial and example 42 is not analogous. The suggested application or functionality of identifying interactions, even when considered as a whole, simply amounts to transactions. This is apparent where specification [0042] replaces dependent variable X with a $ dollar sign. The transactions involve the calculation already addressed, but simply suggests that an underlying dataset or use case might be anything financial. One would necessarily have such context if contemplating the interaction as involving two entities such as user and item which is the most common scenario in matrix factorization involving pairwise interaction. User-item is a market where any calculation between the two variables involves some “interaction” which is why the arts refer to this as an interaction matrix. Finally, the example 42 is noted as converting data in a network. The network of example 42 is not a neural network but rather conventional database application and the underlined limitation of converting or formatting in no way relates to identifying, much less anything based on a calculation. Even if one considered this to be the objective, it is inconsistent with the claim as one would expect at least some kind of insight into how dimensionality is reduced such as through PCA principal component analysis or the like. Rather, the alleged transformation is just an ad hoc selection of data representation, not a technical or principled solution. In view of the above, the arguments regarding subject matter eligibility are not persuasive and the rejection under 35 USC 101 is maintained.

Claim Objections
Independent claims 1, 14 and 20 are objected to because of the following informalities: calculations performed by the independent claims are mathematically improper. Specifically, the product of matrix-vector entails size/dimensionality which is infeasible such that the form 7x1 or 8x1 is understood to mean 1x7 or 1x8. This is because product operation must have same/equal length between number of rows and column being multiplied. For example product 7x7 with 1x7, or alternatively 8x8 with 1x8. The additional intractability of 7x1 with 8x8 or similar is readily apparent. See supporting documentation for introduction of linear algebra as applied in data science such as Yildirim (PTO-892). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth under MPEP 2106. The response to remarks above are incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories: claims 1-13 are a system/machine, claims 14-19 are a method/process, and claim 20 is a computer readable medium/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims are drawn to judicial exception including mathematical calculation which is one of the enumerated groupings of abstract ideas. Particularly, claims recite
identify estimated interaction resources for the potential interaction based on an interaction equation, as follows:  
    PNG
    media_image1.png
    23
    261
    media_image1.png
    Greyscale
 (mathematical calculation)
-wherein m1 is a first vector for the first entity and comprises a 7x1 or 8x1 vector that represents past interactions in which the first entity enters; 
-wherein m2 is a second vector for the second entity and comprises a 7x1 or 8x1 vector that represents past interactions in which the second entity enters; 
-wherein B is a interaction matrix and comprises a 7x7 or 8x8 dimensional matrix that represents a market in which the first entity and the second entity are interacting; 
-wherein c is an interaction amount type constant; and 
-wherein X is the estimated interaction resources for an interaction; 
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated into the judicial exception because the additional elements are as follows: 
Limitations are performed by a system with components including memory, code and processor. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by the use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f).
Limitations further recite “identify a first entity and a second entity for a potential interaction, wherein the first entity is a customer interaction and the second entity is a merchant entity” as well as “send a notification to the first entity or the second entity regarding the suggested interaction”. The limitations identify interaction and send notification are considered insignificant extra-solutionary activities under MPEP 2106.05(g). Sending notification is post-solutionary such as displaying certain results and identifying entities for interaction is pre-solutionary as mere data gathering or selecting source of data. See MPEP 2106.05(g) “’A competent draftsman could attach some form of post-solution activity to almost any mathematical formula’. 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was ‘post-solution activity’)”
Limitations further recite “determine a suggested interaction between the first entity and the second entity, wherein the suggest interaction is determined by an interaction prediction artificial intelligence (AI) model that updates the first vector, second vector, and the interaction matrix over time based on a plurality of interactions”. The additional element of an AI model updated over time is conventional or well-understood and the matrix-vector representations are considered technological environment which does not meaningfully limit the claim or amount to significantly more per MPEP 2106.05(d)(h). Matrix-vector information is a fundamental representation of data in the art, models being of AI hearkens generations past dating to Alan Turing’s work on the enigma machine, which operates continuously.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, code and processor to perform the claimed process of managing interactions amounts to no more than mere instructions to apply an exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitations of identify entities for interaction and send a notification are extra-solutionary elements that do not amount to significantly more than the judicial exception. The determination of suggested interaction based on an AI model which updates over time is conventional as evidenced by any common textbook in machine learning, see e.g., Goodfellow et al., “Deep Learning” replete is recurrent neural networks such as lstm or gru.
The claims are not patent eligible. This rejection applies equally to independent claims 1, 14 and 20 as well as to dependent claims 2-13 and 15-19. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claim 2 discloses vector relating to “entities”. Entities are nonce term that does not provide meaningful limitation, see MPEP 2106.05(e).
Dependent claim 3 discloses one-shot fit based on historical data. The one-shot fit is considered part of the judicial exception as vector math and historical data is data gathering, see MPEP 2106.05(g).
Dependent claim 4 discloses updating entities with new data. This amounts to mere instructions to apply the exception as would be understood for an execution environment, see MPEP 2106.05(f).
Dependent claim 5 discloses a market. This amounts to labeling a variable with non-functional descriptive matter that does not entail particular transformation. Market may be farmer’s market.
Dependent claims 6-7 disclose graphical user interface to display suggested interactions for entities in a resource pool. As anyone with a smartphone will attest, such elements are ubiquitous. The limitation does not amount to significantly more because displayed output for users is conventional and does not amount to an inventive concept. See Agarwal for evidentiary support of such known elements.
Dependent claims 8-9 disclose location and time adjustments. Data being spatio-temporal amounts to selecting the type of data to be manipulated, see MPEP 2106.05(g).
Dependent claim 10 discloses determination ≤ which is a mathematical relationship and is considered part of the judicial exception.
Dependent claim 11 discloses limiting to channel. This does not provide meaningful limitation as the claim provides no indication of the meaning of channel or the transformation which limits.
Dependent claim 12 discloses estimating resource amounts for interaction which is considered under the judicial exception of managing interactions, certain methods of organizing human activity.
Dependent claim 13 discloses threshold resources and notification sent to second entity. This is considered managing interactions being a judicial exception. Thresholding is capable of performance in the mind as evaluation or judgment, and sending notifications is post-solutionary as already addressed.
Dependent claims 15-19 disclose limitations which reflect subject matter already identified.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
He et al., “NAIS: Neural Attentive Item Similarity Model for Recommendation” hereinafter He (arXiv: 1809.07053v1), in view of 
He et al., WO2018212710A1 hereinafter He710 (same author as above), in view of 
He et al., “Outer Product-based Neural Collaborative Filtering” hereinafter HeOP (arXiv: 1808.03912v1, same author as above).
Manotumruksa et al., “A Deep Recurrent Collaborative Filtering Framework for Venue Recommendation” hereinafter Manotumruksa (whom cites He).
With respect to claim 1, He teaches: 
An interaction prediction system for identifying suggested interactions {He [P.1 ¶1] discloses NAIS “Recommender system” illustrated Fig 1 where network output y is prediction over interactions}, the system comprising: 
one or more memory components having computer readable code stored thereon {He utilizes [P.7 RtCol] “The running environment is a server with Intel Xeon CPU… 64GB memory” hardware and software being “implemented with TensorFlow”}; and 
one or more processing components operatively coupled to the one or more memory components, wherein the one or more processing components are configured to execute the computer readable code {He [P.7 RtCol] as already noted, server CPU/memory running Tensorflow. Further, [P.2 ¶2] “we have released our implementation codes in https://github.com”} to: 
identify a first entity and a second entity for a potential interaction {He illustrates per Fig 1 entities are user/item. Identification may be initialization and/or pre-training [P.5 ¶3-4]}; 
identify estimated interaction resources for the potential interaction based on an interaction equation, as follows:  
    PNG
    media_image1.png
    23
    261
    media_image1.png
    Greyscale
 
He per Eq7.2 [P.4] 
    PNG
    media_image2.png
    79
    1057
    media_image2.png
    Greyscale

wherein m1 is a first vector for the first entity and comprises a 7x1 or 8x1 vector that represents past interactions in which the first entity enters {He wherein vector being “ pi ” is first entity/item (subscript i for item) which represent an encoded embedding whereby “embedding size 8” [P.10 ¶2] Table 6 emphasis size 8 and represent “embeddings of historical items… two embedding vectors p and q to differentiate its role of a prediction target or a historical interaction”}; 
wherein m2 is a second vector for the second entity and comprises a 7x1 or 8x1 vector that represents past interactions in which the first entity enters {He wherein vector being “ qj ” is second entity/user. Fig 1 illustrates q encoded from an encoded vector of length 7 in a sequence of history interactions. Moreover, [P.8 Sect4.3 Last¶] “we vary the embedding size” such as already noted using size 8 [P.10 ¶2] Table 6}; 
wherein B is a interaction matrix {He matrix being weight matrix “W”}; 
wherein c is an interaction amount type constant {He bias being “b”}; and 
wherein X is the estimated interaction resources for an interaction {He f(pi,qj) utilized for an estimation of attentional weight/resources, this weight is used for the model of Eq.9 which is then optimized logarithmically minimizing log-loss [P.5 Eq.10]}; 
determine a suggested interaction between the first entity and the second entity {He [P.3 Last¶] “determine the weight of an interaction (i,j)” of “embedding vector pi and qj” again [P.6 ¶3] “score the interaction piTqj using the element-wise product piʘqj”}; and 
send a notification to the first entity or the second entity regarding the suggested interaction {He [P.5-6 PgBrk] “top-K recommendation for the user… For example, let’s assume user u has a new interaction on item t. To refresh the prediction of u on a candidate item i… we only need to evaluate the score of aitpiTqt, and then sum it with the old prediction of yui” also [P.8 RtCol ¶1] “predicting a user’s preference on a target item”. MovieLens dataset Tbls.1-2,5}.
	However, He does not disclose that the variable b/bias is a “constant”.
	He710 discloses bias b being fixed to a value such as zero per [P.9 Last¶ - P.10 ¶1].
	He710, being the same author as primary reference, is directed to neural attentive factorization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to fix bias to a constant as set forth in He710 for the motivation of recovering a factorization model (He710 [P.10 ¶1]). Further, the use constants suggests conventional methods which portends that which is obvious to try with a reasonable expectation of success.
	However, He and He710 does not specifically resolve size of matrix and vector being “7x7 or 8x8 dimensional matrix” or that the vector embedding of size 8 is 8 “ x1 ”.
	HeOP teaches: 
	wherein B is a interaction matrix and comprises a 7x7 or 8x8 dimensional matrix that represents a market in which the first entity and the second entity are interacting {HeOp Fig 2 “ 8 x 8 ” illustrated as interaction map/matrix for embedding sizes. Interaction is over user-item which conveys a market Fig 1 introduced [P.2 ¶2] “interaction map, which is a K x K matrix”}; Additionally, HeOP discloses “flatten the interaction matrix as a K2 dimensional vector” per [P.6 ¶2]. Flattening is used to reduce dimensionality to size one. Thus, vector size 7 “x1” or 8 “x1” is by way of flattening technique.
	HeOP, being same author as primary reference, is directed to neural collaborative filtering and matrix factorization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the size of the interaction matrix as 8x8 and flattening per HeOP in combination for the motivation to “explicitly model the pairwise correlations between the dimensions of the embedding space” (HeOP [Abstract], [P.2 Contr.]).
	However, He/He710/HeOP does not describe per amendment wherein second entity is a “merchant entity” nor fairly convey that the interaction being modeled evolves “over time”.
Manotumruksa discloses 
	wherein the first entity is a customer user and the second entity is a merchant entity {Manotumruksa Fig 2 illustrates entities of user-venue, venue is a merchant. The entities are utilized per Equation 1 [P.1431 Sect3.2] in matrix factorization for collaborative filtering. Moreover, Fig 1 illustrates user-user similarity latent user space. The user-user (i.e., user-venue) is in contrast to user-item}; 
	wherein the suggested interaction is determined by an interaction prediction artificial intelligence (AI) model that updates the first vector, second vector, and the interaction matrix over time based on a plurality of actual interactions {Manotumruksa discloses “Recurrent Neural Network” is time-based model approach for matrix factorization over interactions, main thesis [P.1433-35 Sect.4] see Equations 9-11 where recurrent matrix factorization comprises “user u at time t that are projected from the RNN layer, puG and qiG are the latent factors of user u and venue i” the notation p and q are vector representations (e.g., one-hot) described [P.1431 Last¶] and illustrated Figs 1-2, and matrix is recurrently computed with weight matrix W [P.1432 ¶1], interactions are simply the product, hence [P.1432 ¶1, 3] “user-venue interactions using element-wise product… user-venue interactions that can be captured by the dot-product”}.
	Manotumruksa is directed to recommender machine learning with collaborative filtering and matrix factorization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the RNN and user-venue interaction of Manotumruksa in combination with He for the motivation to “exploit Recurrent Neural Networks (RNN) models to capture users’ dynamic preferences… as well as alleviate the cold-start user problem… significantly outperforms various state-of-the-art venue recommendation approaches” (Manotumruksa [P.1430 Contr. 2-4]). In fact, Manotumruksa specifically uses the teachings of He being same author of the primary reference, see [P.1434 Sect4.4 ¶1] notes bibliographic reference [7].

    PNG
    media_image3.png
    606
    811
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    733
    792
    media_image4.png
    Greyscale

		         He-NAIS						Manotumruksa

    PNG
    media_image5.png
    666
    753
    media_image5.png
    Greyscale

He-OP

With respect to claim 2, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 1, wherein 
	a mn vector is determined for each of a plurality of entities, including the first entity and the second entity {He [P.3 Last¶] “embedding vector pi and qj” illustrated Fig 1, entities are item/user}.

With respect to claim 3, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 2, wherein
	the mn vector for each of the plurality of entities and the B interaction matrix is determined by using a one shot fit for the plurality of entities based on historical interactions for the plurality of entities {He discloses one-hot vector encodings e.g. He [P.7 ¶3] or He710 [P.17 Line11]. Further, Fig 1 entities per Eq.4 where He [P.5 3.3] “|Ru+| denotes the number of historical interactions of user u”. Additionally, model optimization comprises [P.5 ¶1] “L2 regularization to prevent overfitting”}.

With respect to claim 4, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 2, wherein
	the mn vector for at least one entity of the plurality of entities is updated as the at least one entity enters into new interactions {He [P.5-6 PgBrk] “For online personalization, we consider the practical scenario that a user has new interactions streaming in” illustrated Fig 1 where interactions of binary value are encoded in the hot vector, hence streaming interactions}.

With respect to claim 5, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 2, wherein
	the B interaction matrix defines a market in which the plurality of entities are participants {He Fig 1 interaction between participant/user and item necessitates some market and is simply the use case dataset over which the matrix is factorized. Such market is e.g. movies ergo MovieLens dataset, replete}.

With respect to claim 12, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 1, wherein 
	the estimated interaction resources indicate a resource amount at which the first entity would likely enter into an interaction with the second entity {He [P.4] “normalize attention weights” [P.3 ¶1]. Normalized attention weight corresponds with estimated interaction resource amount which is read in light of the instant specification [0052] “the estimated resource amount (or a normalized value)”}.

With respect to claim 14, the rejection of claim 1 is incorporated. The difference in scope being a method as opposed to system in performance of the limitations mirroring that of claim 1. He discloses “our proposed NAIS methods” [P.3 Sect.3 ¶1] which reflects the title and thesis. He teaches methods to perform the system as in claim 1.

Claim 15 is rejected for the same rationale as claims 2-3.
Claim 16 is rejected for the same rationale as claim 5.
Claim 18 is rejected for the same rationale as claim 12.

With respect to claim 20, the rejection of claim 1 is incorporated. The difference in scope being a computer program product in performance of the limitations mirroring that of claim 1. He discloses the “code” has been released on GitHub [P.2 ¶2] and where implementation is with TensorFlow on a running environment comprising server with processor and memory [P.7 RtCol].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over He/He710/HeOP and Manotumruksa in view of: 
Agarwal et al., “Personalizing Similar Product Recommendations in a Fashion E-commerce” hereinafter Agarwal (arXiv: 1806.1137v1).
With respect to claim 6, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 1. Agarwal teaches wherein
	the notification of the suggested interaction is displayed on a graphical user interface of the first entity in a resource pool interface {Agarwal [P.1] Fig 1 illustrates graphical user interface on mobile smartphone with application based platform to provide recommendations, described [P.2 Sect.3 ¶1] “rank and display the products to the user” by scoring with user and product vectors, and which uses ALS-MF alternating least squares matrix factorization [P.3 Sect3.2]}.
	Agarwal is directed to recommendation machine learning and matrix factorization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to display recommendations by the interface of Agarwal as obvious to try among finite ways to output a recommendation/notification with a reasonable expectation of success and which provides a user with personalized recommendations, further demonstrates MAP on the order of 2-5% (Agarwal [P.5 Tbl.1]).

With respect to claim 7, the combination of He/He710/HeOP, Manotumruksa and Agarwal teaches the system of claim 6, wherein
	notification of the suggest interaction is grouped with suggested interactions determined for a plurality of customers using the interaction equation and sent to the second entity for distribution of customers {Agarwal [P.3-4 Sect3.2-3.3] interaction equation is e.g., ALS-MF Eq.1 and/or Eq.3 final rerank and grouping is by “sorted list… combination of product-product similarity scores and user-product similarity scores” and customer/merchant distributed platform is e-commerce Myntra being described [P.4 Sect4.1] “training set consists of ~50k products with ~1.2M unique users”}.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over He/He710/HeOP and Manotumruksa in view of: 
Mei et al., “An attentive Interaction Network for Context-aware Recommendations” hereinafter Mei.
With respect to claim 8, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 7. Mei teaches wherein 
	the B interaction matrix is adjusted based on different locations of the pluralities of entities {Mei [P.159 Sect3.1 ¶1] “there are M contextual factors C1, C2, …, CM, such as location” teaches locations used as an attentive context where matrix interaction is adjusted per Eq.7 [P.161 ¶1]}.
	Mei is directed to recommenders with attention/context for vector and matrix operations thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use location for attentive context as disclosed by Mei as substitution of labels for a variable according the context. Motivation is aptly illustrated by Figs 1-2 which depicts home location and clock in consideration of watching a recommended movie with wife, see Fig 1.

With respect to claim 9, the combination of He/He710/HeOP, Manotumruksa and Mei teaches the system of claim 7, wherein 
	the B interaction matrix is adjusted based on time {Mei [P.159 Sect3.1 ¶1] “there are M contextual factors C1, C2, …, CM, such as location, companion, and time” emphasis time as being an attentive context where matrix interaction is again adjusted per Eq.7 [P.161 ¶1]}.
	The motivation for combination is the same as that indicated for claim 8, applied equally.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He/He710/HeOP and Manotumruksa in view of: 
Lian et al., “xDeepFM: Combining Explicit and Implicit Feature Interactions for Recommender Systems” hereinafter Lian (arXiv: 1803.05170v3).
With respect to claim 10, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 1. Lian teaches wherein 
	the suggested interaction between the first entity and the second entity is determined by determining when resources for a product are less than or equal to the estimated interaction resources for the potential interaction {Lian [P.5 Sect3.2.2] Eq.13 operand “ ≤ ” less than or equal to and where estimated interaction resources are permutations indexed of vector and feature map/matrix operation as illustrated Figs 4-5 noting “Outer product… Embedding lookup”}.
	Lian is directed to recommender systems with feature interactions thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the teachings of Lian as noted with He for the motivation of a powerful tool “that jointly learns explicit and implicit high-order feature interactions and requires no manual feature engineering” (Lian [P.2 ¶2-3]).

Claim 17 is rejected for the same rationale as claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He/He710/HeOP and Manotumruksa in view of: 
Yap et al., US PG Pub No 20190362220A1 hereinafter Yap.
With respect to claim 11, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 1. Yap teaches wherein 
	the potential interaction is limited to channel {Yap [0035] “A lookup table (LT∈Rkx|D|) stores the vectors (each of dimension k) corresponding to each attribute” illustrated Fig 2 attribute lookup where attributes are channels (this is consistent with channel-wise attention introduced by widely cited author Chen which is noted in He and He710 “channel-wise attention”). An example is described per Yap [0049] “The values of the user attributes are tokenized, and used as input to each evaluated model. In some examples, the course profile table stores attributes for each course (e.g., course identifier, course type (mandatory, non-mandatory), course title, course description). In some examples, values of the item attributes are tokenized such that each token is an attribute to the respective course”}.
	Yap is directed to neural attentive recommender systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the teaching of Yap with He for the motivation of indexing information particular to a user to be modeled with attention weights (Yap [0035]).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He/He710/HeOP and Manotumruksa in view of: 
Hu et al., “Leveraging Meta-path based Context for Top-N Recommendation with a Neural Co-Attention Model” hereinafter Hu.
With respect to claim 13, the combination of He/He710/HeOP and Manotumruksa teaches the system of claim 1 wherein the one or more processing components are further configured to execute the computer readable code to: 
	identify a plurality of entities for potential interactions with the second entity {He Fig 1 entities identified by similarity score sij from user/item interaction}; 
identify the estimated interaction resources for each of the potential interactions based on the interaction equation {He Fig 1 attention weights a identified by Equation 7.2 product f(pi,qj) with respect to form of Eqs. 8-9 [P.4]}; and 
determine a plurality of suggested interactions between the plurality of entities and the second entity when the estimated interaction resources for the plurality of suggested interactions meets thresholds resources for a product of the second entity {He [P.4 ¶1] “ReLU” activation function is threshold resources over product f(pi,qj) so as to determine “top-k recommendations” [P.5 Last¶]. Further, softmax is applied to attention weights [P.4]};  Page 25 of 29 
However, He does not disclose limitation below
Hu teaches
Atty. Docket No. 8736US1.014033.3333wherein the notification is sent to the second entity and comprises the suggested interactions for the plurality of entities {Hu Fig 1 illustrates second entity among plurality of users e.g. u1, u2, u3. Notification being sent is rating/recommendation ru,i [P.1536] Eq.15 which evaluates xu,i of Eq.14 [P.1535] the complete model. The model is co-attentive over not just user and item (Eqs. 10-13) but notably over meta-path context (Eqs.3-9) which includes the user path of nodes/links Fig 1, illustrated architecturally Fig 2}.
	Hu is directed to recommender systems with attentive networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to send notifications to second, third, or Nth entities in a meta-path as disclosed by Hu in combination with He for the motivation to “improve the embeddings of users, items, and meta-paths in a mutual enhancement way” (Hu [P.1535 Sect4.4 ¶1]). Further, the author notes additional benefit being to “alleviate the cold-start problem” (Hu [P.1538 Sect5.3.2]) and “Extensive experimental results have demonstrated the superiority of our model in both recommendation effectiveness and interpretability” (Hu [P.1539 Sect.6 ¶1]).

Claim 19 is rejected for the same rationale as claim 13.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
He et al., “Adversarial Personalized Ranking for Recommendation” more He again, Fig 6a charts the embedding size at 8, further notes adversarial perturbation.
Bharadhwaj et al., “RecGAN: Recurrent Generative Adversarial Networks for Recommendation Systems” GRU-RNN ReLU with ground-truth temporal vector.
Cao et al., “Attentive Group Recommendation” per title, see Fig 1.
Vinh et al., “Attention-based Group Recommendation” similar to Cao.
Wu et al., “Neural Tensor Factorization” 3-dimension embedding user-item-time Fig 1.
Sun et al., “Attentive Recurrent Social Recommendation” LSTM with user-user attention.
CN104809107 “Recommending method and system based on context conversion vector model” formulaic Recommender “Choosing vector dimension in experiment is d=8”








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/Kevin W Figueroa/Primary Examiner, Art Unit 2124